UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  5/19/21
JOINT STOCK COMPANY CHANNEL
ONE RUSSIA WORLDWIDE, et al.,
                                                     16-CV-1318 (GBD) (BCM)
               Plaintiffs,
                                                     ORDER
       -against-
INFOMIR LLC, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's telephonic status conference, it is hereby

ORDERED that:

      1. The Court will conduct oral argument on the parties' Daubert motions in Room 20A of
         the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,
         New York 10007, on June 22, 2021, at 10:00 a.m. The parties should review the
         Courthouse's COVID-19 rules, located at https://www.nysd.uscourts.gov/covid-19-
         coronavirus, prior to arriving for the argument.

      2. The parties shall meet and confer promptly to discuss a summary judgment briefing
         schedule with respect to plaintiffs' claims against defendant S.K. Management of New
         York, Inc. Thereafter, these parties shall submit a letter-application proposing a
         briefing schedule for the motion(s). If the parties disagree as to the schedule, they may
         submit separate proposals, within the joint letter, without extended argument.


Dated: New York, New York
       May 19, 2021                                  SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
